DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
32. (currently amended) The actuator according to claim 31, wherein the magnetically soft material is steel.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2020 was considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Regarding Claim 30, Aschwanden et al. (US 2010/0232161, Fig. 57B embodiment, of record) discloses an actuator comprising: an electrically conducting coil (Fig. 57B, coil 5708, Paragraph 0393) arranged on or integrated into a wall member (Fig. 57B, barrel housing 5704, Paragraph 0393),
a magnet (Fig. 57B, magnet 5709, Paragraph 0393) connected to a carrier (Fig. 57B, membrane 5701, Paragraph 0392), wherein the magnet interacts with the electrically conducting coil such that when a current is applied to the coil the coil is either moved towards the carrier along an axial direction (Fig. 57B, direction of motion 5712 of Fig. 57A, Paragraph 0392) or away from the carrier along the axial direction depending on a direction of the current within the coil; and 
Aschwanden et al. (US 2010/0232161, Fig. 58A embodiment, of record) further discloses 
wherein the electrically conducting coil (Fig. 58A, first and second coil 5802 and 5804, Paragraph 0394) is arranged adjacent to a magnetic flux return structure (Fig. 58A, flux guiding structure 5806 and 5808, Paragraph 0394);
wherein magnetic flux is guided through the flux return structure (Fig. 58A, flux guiding structure 5806 and 5808, Paragraph 0394) and the flux guiding structure (Fig. 58A, guiding structure 5810, Paragraph 0394).
Neither the Fig. 57B embodiment nor the Fig. 58A embodiment of Aschwanden et al. specifically disclose “a magnetic flux guiding structure connected to the carrier”.
Additionally, neither Aschwanden et al. (US 2014/0285911), Aschwanden et al. (US 8,699,141), nor the prior art of record, remedy the deficiencies of Aschwanden et al. (US 2010/0232161).

.
Claims 30-51 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an actuator comprising “a magnetic flux guiding structure connected to the carrier”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 31-51 are allowable due to pendency on independent claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872